Opinion by
Judge Hardin :
First. So far as this appeal seeks a reversal of the judgment for alimony, the case must be ruled1 by- the -decision rendered May 1, 1872, between the same parties, upon an appeal from a previous order of allowance made on substantially the same grounds as that now sought to be reversed.
Second. But the order allowing and adjudging the payment of attorney’s fees and costs must be affirmed.
As is expressly decided in Ballard v. Caperton, etc., 2 Metcalf 412, construing Sec. 32 of Chapter 25 of the Revised Statutes, the husband, in a suit for alimony or divorce must pay the costs of each party, unless the wife is both in fault, and has ample estate to pay the costs.

Muir & Wickliffe, for appellant.

It does not appear that Mrs. Forstan has such estate; but it is proved, on the contrary, that she is without estate.
The attorney’s fees fixed by the court seem to be reasonable and we see no valid objection to the order directing their payment.
Wherefore the judgment for alimony is reversed and the cause remanded with directions to overrule the motion on which it was rendered.
And the other judgment appealed from is affirmed.
-, for appellee.